 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL JAMES WILSON,                              No. 2:18-cv-2427 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER TO SHOW CAUSE
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16
      MICHAEL JAMES WILSON,                              No. 2:19-cv-0249 WBS AC P
17
                         Plaintiff,
18
              v.                                         ORDER TO SHOW CAUSE
19
      SCOTT JONES, et al.,
20
                         Defendants.
21

22          For the reasons that follow, plaintiff is directed to show cause, within fourteen (14) days
23   after the filing date of this order, why he has not fulfilled his settlement obligations in the above-
24   titled cases, OR file a statement informing the court that he has signed and mailed to defendants
25   the documents necessary to close these cases.
26          On June 4, 2019, the undersigned held a settlement conference at which the parties
27   reached an agreement to resolve both above-captioned cases. The court directed the filing of final
28
                                                         1
 1   dispositional documents by August 5, 2019. Defendants have informed the court, and have
 2   sufficiently documented, that (1) they have satisfied their financial obligation to plaintiff under
 3   the settlement agreement, (2) they timely sent dispositional documents to plaintiff for his
 4   signature, and (3) that plaintiff has not returned signed copies of the dispositional documents.
 5   ECG+F No. 26.
 6          The following documents have not been signed by plaintiff and returned to defense
 7   counsel: (1) a Settlement Agreement and Release; (2) a Voluntary Dismissal With Prejudice in
 8   Case No. 2:19-cv-00249 WBS AC P; and (3) a Stipulation For Voluntary Dismissal With
 9   Prejudice in Case No. 2:18-cv-2427 KJM KJN P. See id. These documents were mailed to
10   plaintiff on June 24, 2019, and again on July 16, 2019. Plaintiff is bound by his agreement at the
11   settlement conference to sign and return these documents.
12          Accordingly, IT IS HEREBY ORDERED that:
13          1. Plaintiff is directed to show cause in writing, within fourteen (14) days after the filing
14   date of this order, why he has not fulfilled his settlement obligations in the above-titled cases, OR
15   inform the court that he has signed and mailed the above-described dispositional documents to
16   defense counsel, identifying the relevant date(s) he did so.
17          2. Failure of plaintiff to timely comply with this order will result in the imposition of
18   sanctions. See Fed. R. Civ. P. 37; Local Rule 110.
19          3. The deadline for filing the final dispositional documents in these cases is extended to
20   August 30, 2019.
21   DATED: August 7, 2019
22

23

24

25

26

27

28
                                                        2
